Case 1:20-cv-03053-RMB-AMD Document 16-4 Filed 07/13/20 Page 1 of 3 PageID: 159




          EXHIBIT 2
        Case 1:20-cv-03053-RMB-AMD Document 16-4 Filed 07/13/20 Page 2 of 3 PageID: 160
.   .



        .J
              DEMBO & SALDUTTI LLP
              By: Brian J. Schaffer, Esq.
              1300 Route 73, Suite 205
              Mount Laurel, New Jersey 08054
              (856) 354-8866
              ATTORNEYS FOR PLAINTIFF


               SUSQUEHANNA BANK,                             SUPERIOR COURT OF NEW JERSEY
                                                             GLOUCESTER COUNTY
                               Plaintiff,                    LAW DIVISION

                       V.                                    Docket No. L-001618-11

               JOHN GERICKE and BARBARA                             Civil Action
               GERICKE, jointly, severally, and in the
               alternative,                                  WRIT OF EXECUTION

                               Defendant.
                                                                                             MAR 1 2 2012

                                               THE STATE OF NEW JERSEY               · L._                  .. - ~-i




                                 TO THE SHERIFF OF THE COUNTY OF GLOUCESTER


                      WHEREAS, on February 17, 2012, judgment was recovered by Plaintiff, Susquehanna

              Bank, in aii action in the Superior Court of New Jersey, Gloucester County, Law Division,

              against Defendants, John Gericke and Barbara Gericke, for damages in the amount of

              $244,248.49; and

                      THEREFORE, WE COMMAND YOU, that you satisfythe saidjudgmenn:rnt of the

              personal property of said Judgment debtor within your County; and if sufficient personal

              property cannot be found then out of the real property in your County belonging to the

              judgment debtor(s) at the time when the judgment was entered or docketed in the Office of the

              Clerk of this Court, or at any time thereafter, in whosesoever hands the same may be; and you

              pay the monies realized by you from such property to Dembo & Saldutti LLP, Brian J.

              Schaffer, Esquire, attorney for Plaintiff; and that within twenty-four (24) months after the date

              of its issuance you return this execution and your proceedings thereon to the Clerk of the
Case 1:20-cv-03053-RMB-AMD Document 16-4 Filed 07/13/20 Page 3 of 3 PageID: 161


       Superior Court of New Jersey at Trenton.

                WE FURTHER COMMAND YOU, that in case of a sale, you make return of this Writ

       with your proceedings thereon before this Court and pay to the Clerk thereof any surplus in

       your hands within thirty days after the sale.

                WITNESS, the Honorable Eugene J. McCaffrey, Jr.', 'f>!J~ of the Superior Court,

       Camden County this '\~ay of               f'f'O(C\r)2012.


                                                             -ur-~-.--·~-,,,__·
                                                                            _··----'' CLERK
       ENDORSEMENT

       Judgment Amount*:          $ 244,248.49
       Additional Costs:          $
       Interest thereon           $ 350.36
       Credits:                   $
       Sheriffs Fees              $
       Sheriffs Commissions.      $

       TOTAL                      $

                * "Judgment Amount" includes amount of verdict or settlement,. plus pre-judgment court costs, plus any
       applicable statutory attorney's fee.

                 Post-judgment interest applied pursuant to Rule 4:42-11 must be calculated as simple interest. As
       required by Rule 4:59-1, explain in detail the method by which interest has been calculated, taking into account all
       partial payments made by the defendant.

                                                    2/17/12 to 3/9/12   @   2.5 % = $350.36




       Dated: 3/9/ 12




                                                                2
